Citation Nr: 1233165	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  93-26 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as a brain injury. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for dental treatment purposes for unspecified facial trauma.

6.  Entitlement to service connection for foot drag, to include as secondary to a service-connected lumbar spine disability.

7.  Entitlement to service connection for spastic quadriparesis, to include as secondary to a service-connected lumbar spine disability.

8.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

9.  Entitlement to specially adapted housing.

10.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, from February 1, 1990, to September 25, 2003, to include a separate disability rating for arthritis.

11.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, as of September 26, 2003, to include a separate disability rating for arthritis.

12.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

13.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU), to include a separate disability rating for arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active service from July 15, 1969 until July 14, 1971.  He also was a member of the Army reserves from July 1971 until July 1975.  A memorandum from the U.S. Army Review Boards agency support division reflect that the Veteran's discharge from the Reserves was changed from July 1, 1975, to July 14, 1975.  

These matters comes before the Board of Veterans' Appeals (BVA or Board) from June 1997, March 2005, April 2006, April 2007, March 2008, and February 2009  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.

In June 1997, the RO denied entitlement to service connection for residuals of a head injury, claimed as a brain injury.  The Veteran perfected an appeal, which was denied by the Board in July 1999.  The Veteran appealed the Board's July 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2000 Order, the Court vacated the July 1999 Board decision and remanded the matter back to the Board for development consistent with the Appellee's Motion for Remand and for Acceptance of This Motion in Lieu of a Brief, and For a Stay of Proceedings (Appellee's Motion). Essentially, it was determined that the Board erred in not verifying the Veteran's service dates, in light of his contentions that he was ordered to remain in reserve service performing annual training until the terminal date of his reserve obligation on July 14, 1975.  In January 2001, the Board remanded the matter to request verification of the Veteran's Reserve service from the Army Reserve Personnel Center (ARPERCEN).  In February 2004, the Board held that service connection was not warranted for residuals of a head injury, claimed as a brain injury.  In a May 2006 Memorandum Decision, the Court vacated the Board's February 2004 denial.   The matter was again remanded by the Board in December 2006 for additional development.

In March 2005, the RO held that service connection was not warranted for hearing loss and tinnitus.

In April 2006, the RO denied entitlement to service connection for PTSD.

In April 2007, the RO held that service connection for dental treatment purposes for unspecified facial trauma was not warranted.

In March 2008, the RO granted service connection for low back pain with spondylolisthesis and radiculopathy.  An initial disbaility rating of 10 percent was awarded, effective February 1, 1990.  As of September 26, 2003, the Veteran's lumbar spine disability has been rated 20 percent disabling.

In February 2009, the RO denied entitlement to connection for foot drag, arthritis and spastic quadriparesis.  The RO also denied entitlement to automobile and adaptive equipment or for adaptive equipment only, specially adapted housing, a temporary total evaluation because of treatment for a service-connected condition requiring convalescence and TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Initially, the Board notes that there appear to be outstanding records that have not been associated with the claims.  The last VA treatment records associated with the claims fiel were associated in December 2008.  Since then, the Veteran has submitted has submitted that he is receiving ongoing treatment at the Edith Bourse Rogers Memorial Veterans Hospital (Bedford VAMC).  An effort should be made to ascertain whether additional records exist, and if so, to associate them with the claims file. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the Veteran's claim of entitlement to service connection for residuals of a head injury, the Board acknowledges that the Veteran sustained a head injury as a result of a motor vehicle accident on July 12, 1975.  The matter, however, has been previously denied on the basis that the head injury was not incurred in service.  The Veteran's service dates have been verified as well as the fact that his terminal reserve obligation date was July 14, 1975.  The Veteran's exact Reserve status (i.e., active duty, active duty for training, or inactive duty for training) on July 12, 1975, the date he was involved in the motor vehicle accident in question; however, has yet to be verified.

In accordance with the May 2006 Court Order, in December 2006, the Board remanded the matter to Army Reserve Personnel Center (ARPERCEN) to request information as to the Veteran's exact Reserve status on July 12, 1975. In May 2007, ASPERCEN responded that the requested documents were not on file at that Command.  No additional development has been conducted to verify the Veteran's exact Reserve status nor has the RO issued a Formal Finding that these records are unavailable.  Only service department records can establish if and when a person was serving on qualifying active service. Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237  (1994).  The service department's findings are binding and conclusive upon VA. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

As to the Veteran's claims for hearing loss and tinnitus, the Board notes that the Veteran was afforded a VA audiological examination in January 2005.  Examination findings did not demonstrate a diagnosis of hearing loss disability for VA purposes.  The Board notes that the examiner did not provide an opinion as to the Veteran's claim for tinnitus.  The Veteran's representative, however, has submitted, in December 2011, that the Veteran is currently experiencing a hearing loss disability for VA purposes.  Accordingly, the Board in December 2006, the Board remanded the matters of entitlement to service connection for hearing loss and tinnitus because the Veteran in his April 2006 substantive appeal expressed a desire for a hearing before a Veteran's Law Judge sitting at the RO. Such hearing had not been scheduled and the Veteran has not withdrawn his hearing request.  A review of the subsequent record fails to reveal that such a hearing has been scheduled or that the Veteran has withdrawn his request; thus, such hearing must be conducted before these matters are ready for appellate consideration. 

As to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, the Board notes that service connection was initially denied because the alleged in-service trauma (i.e. the July 12, 1975 motor vehicle accident) was not determined to have occurred during a period of active duty.  The Veteran, however, has subsequently reported additional in-service stressors.  The Veteran has alleged that during his period of active duty he was military duties included transporting wounded soldiers via helicopter and their injuries and he has continued to wonder about the effect of their "catastrophic" injuries.  The Veteran has also reported that he witnessed a suicide while serving on Ward 26 at Valley Forge General Hospital.  The RO should attempt to corroborate the Veteran's in-service stressors.  

The Board acknowledges that the Veteran underwent a VA psychiatric examination in November 2008, wherein the examiner determined that the Veteran did not meet major criteria PTSD as in relation to the 1975 motor vehicle accident. In light of the reported stressors, the Board finds that an additional VA examination would be helpful in the adjudication of the claim.

Additionally, in May 2008, the Veteran's representative submitted a request for a videoconference hearing at the RO in regards to the Veteran's claim for service connection for PTSD.  A review of the record fails to demonstrate that such a hearing has been scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing any necessary releases, the RO should obtain any outstanding VA or private records regarding treatment for residuals of a head injury, hearing loss, tinnitus and any acquired psychiatric disorder, to include Bedford VAMC treatment records as of December 2008.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of unsuccessful efforts and be allowed an opportunity to obtain and submit those records for VA review.

2.  The RO should contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center and the Army Reserve Personnel Center, with a request for copies of the Veteran's complete service personnel records.  Specifically request the veteran's exact Reserve status (i.e., active duty, active duty for training, or inactive duty for training) at the time of the head injury sustained on July 12, 1975.

The RO must make as many requests as are necessary to obtain the records.  If it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the RO should issue a Formal Finding on the Unavailability of Records Memorandum, consistent with the requirements of 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) a notice that the appellant is ultimately responsible for providing the evidence. 

The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of any bilateral hearing loss or tinnitus and to obtain an opinion as to whether any disability found is related to service.  The claims file should be provided to and reviewed by the examiner. 

Specifically, the examiner should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current tinnitus or bilateral hearing loss disability was incurred during service or is otherwise related to service.  The examiner should provide the rationale for all opinions expressed.  The examiner should consider the Veteran's any lay statements as to onset and continuity of hearing loss and tinnitus. If the Veteran's statements are not accepted, the examiner must clearly explain why.  Additionally, the absence of documented treatment, in and of itself, is an inadequate basis for a negative opinion.

4.  The Veteran should be requested to provide detailed information concerning his claimed stressor pertaining to a suicide at Valley Forge General Hospital, to include dates within a two-month time frame.  If sufficient information is provided, verify the stressor through official sources.

5.  The RO/AMC should arrange for the Veteran to undergo a VA examination with a psychiatrist to ascertain the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include PTSD, found to be present.  The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination render an opinion as to the following: 

a) If the Veterans is diagnosed with a psychiatric disorder(s), for each diagnosed psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its clinical onset during his period of active military service, within the initial post-service year, or is in anyway related to service, to include transporting and working with wounded servicemen and; if verified, witnessing the suicide of a fellow serviceman. 

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

6.  Upon completion of the above,, the Veteran should be informed of his hearing options.  After a response has been received from the Veteran, as to whether he would prefer an in-person hearing or a videoconference before a Veteran's Law Judge at the RO, he should be scheduled for the next available hearing. 


7.  Thereafter, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


